DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
3.	Authorization for this examiner’s amendment was given in a telephone interview with attorney Jeffrey Woodworth on March 9, 2022.
4.	Please amend the claims as follows:
Replace following claim:
6. A system to generate a classification number associated with a three-dimensional (3D) object, the system comprising: a meta-neural network, comprising: a first convolutional neural network (CNN) to process a plurality of 2D image renderings of the 3D object and a plurality of other 2D renderings of other 3D objects not including the 3D object; second and third CNNs to process a plurality of 3D voxel renderings of the 3D object and plurality of other voxel renderings of the other 3D objects, wherein the processing of all three CNNs comprises training, classification, and identification; wherein the system enables automatic identification of the 3D object among a plurality of other 3D objects in a manufacturing facility.

With the following:
	7. A system to generate a classification number associated with a three-	dimensional (3D) object, the system comprising: a meta-neural network, 	comprising: a first convolutional neural network (CNN) to process a 	plurality of 2D image renderings of the 3D object and a plurality of other 2D 	renderings of other 3D objects not including the 3D object; second and 	third CNNs to process a plurality of 3D voxel renderings of the 3D object 	and plurality of other voxel renderings of the other 3D objects, wherein the 	processing of all three CNNs comprises training, classification, and 	identification; wherein the system enables automatic identification of the 	3D object among a plurality of other 3D objects in a manufacturing facility.

This Examiner’s amendment is required since there are two claim 6’s and the
second independent claim 6 should be a claim 7.

Allowable Subject Matter
5.	Claims 1-15 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: Claim 1 recites the limitation the meta-neural network to identify the 3D object from the plurality of different objects based on a majority vote and assigns a classification of the 3D object in the 3D shape database, wherein the classification of the 3D object enables machine-based tracking of the 3D object in a manufacturing facility which is not disclosed by any of the cited references.  The closest cited art is Guevara et al. (US Patent No. 9,767,410 B1) which discloses a rank-k approximation using a neural network and subset of ranking nodes.  However, nothing in Guevara discloses the above cited limitation.  Another close art is Zhang et al. (US Patent Application Publication No. 2021/0182613 A1) which does disclose a scoring rank but the scoring rank does no corresponds to a majority vote of a series of objects in a database for matching. Another cited reference Lin et al. (US Patent No. 10,776,685 B2) discloses Hamming distance ranking which does not correspond to a majority vote for classification assigning.  Lastly, reference Lin et al. (US Patent Application Publication No. 2017/0357892 A1) discloses using CNN to recognize features of an object among common objects but also fails to disclose or suggest a majority vote for classification of an object.
7.	Claim 6 recites the limitation A system to generate a classification number associated with a three-dimensional (3D) object which is not disclosed by any of the cited references. The closest cited art is Guevara et al. (US Patent No. 9,767,410 B1) which discloses a rank-k approximation using a neural network and subset of ranking nodes.  However, nothing in Guevara discloses the above cited limitation.  Another close art is Zhang et al. (US Patent Application Publication No. 2021/0182613 A1) which does disclose a scoring rank but the scoring rank does not correspond to a classification number. Another cited reference Lin et al. (US Patent No. 10,776,685 B2) discloses Hamming distance ranking which does not correspond to a classification number.  Lastly, reference Lin et al. (US Patent Application Publication No. 
8.	Claim 12 recites the limitation select a classification of the 3D object based on a majority vote; and performing identification/retrieval of a list of top N most similar 3D models based on the classification wherein the classification and identification/retrieval of the 3D object enables post-print packaging and assembly of the 3D object which is not disclosed by any of the cited references.  The closest cited art is Guevara et al. (US Patent No. 9,767,410 B1) which discloses a rank-k approximation using a neural network and subset of ranking nodes.  However, nothing in Guevara discloses the above cited limitation.  Another close art is Zhang et al. (US Patent Application Publication No. 2021/0182613 A1) which does disclose a scoring rank but the scoring rank does no corresponds to a majority vote of a series of objects in a database for matching. Another cited reference Lin et al. (US Patent No. 10,776,685 B2) discloses Hamming distance ranking which does not correspond to a majority vote for classification assigning.  Lastly, reference Lin et al. (US Patent Application Publication No. 2017/0357892 A1) discloses using CNN to recognize features of an object among common objects but also fails to disclose or suggest a majority vote for classification of an object.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONTACT
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK S CHEN whose telephone number is (571)270-7993. The examiner can normally be reached Mon - Fri 8-11:30 and 1:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRANK S CHEN/Primary Examiner, Art Unit 2611